WHATLEY, Judge.
Willie D. Wilson appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Wilson argues that he deserves seventy-one days’ jail credit in two different cases. We affirm the trial court’s determination on the issue of jail credit in case number 91-4251 because Wilson has already been credited in that case with the seventy-one days’ jail credit to which he claims entitlement. However, we agree with Wilson’s claim that he deserves additional jail credit in case number 97-4531. Accordingly, we reverse the trial court’s order on that issue and remand with instructions to the trial court to award Wilson seventy-one days’ jail credit in case number 97-4531. In all other respects, we affirm the order of the trial court.
Affirmed in part, reversed in part, and remanded for further proceedings.
PARKER, A.C.J., and SALCINES, J., Concur.